DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/026,058 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57%.” Similarly, claim 13 further recites “a transmittance of the optical region in a wavelength range from 610nm to 650nm is ranged from 37% to 57%.” However, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the optical region performs the function. Specifically, it is unclear if a specific material, structure, or element must be present in the optical region to perform the function of Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Claims 2-12 and 20 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; claims 14-19 are rejected as being dependent upon claim 13 and failing to cure the deficiencies of the rejected base claim.
Claim 2 recites “the optical region further comprising a first color conversion region, wherein a transmittance of the first color conversion region in the wavelength range from 510nm to 550nm is ranged from 34% to 52%.” Similarly, claim 14 recites “the optical region further comprising a second color conversion region, wherein a transmittance of the second color conversion region in the wavelength range from 610nm to 650nm is ranged from 37% to 52%.” However, as the transmittance required by the claims is within the range of the independent claims, it is unclear whether the claims are intended to require a further structure as a “first” or “second” color conversion region, or if the claims are merely narrowing the range of the independent claims. Moreover, it is unclear if a specific material, structure, or element must be present in the optical region to perform the function of transmitting light in the claimed ranges. Furthermore, it is unclear if the polarizing wires provide the claimed transmittance, and if so, what structure is required of the polarizing wires to achieve the transmittance, or if another element is provided in the optical region to achieve the claimed transmittance. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Claim 3 is rejected as being dependent upon claim 2 and failing to cure the deficiencies of the rejected base claim; and claim 15 is rejected as being dependent upon claim 14 and failing to cure the deficiencies of the rejected base claim.
Claim 3 further recites “the optical substrate further comprises a first color conversion layer in the first color conversion region.” Similarly, claim 15 further recites “the optical substrate further comprises a second color conversion layer in the second color conversion region.” Additionally, claim 20 recites that “the optical substrate further comprises a substrate and a color conversion layer.” However, it is unclear what structure is required to be a “color conversion layer.” Specifically, the claims require a “color conversion region” and it is unclear if an additional structure should be required. Moreover, it is unclear what structure would read on a “color conversion layer,” as any layer provided in a color conversion region would reasonably read on the claimed limitation.
Claim 5 further recites “the optical region further comprising a first color conversion region and a second color conversion region, wherein a transmittance of the first color conversion region in the wavelength range from 510nm to 550nm is ranged from 34% to 52%, and a transmittance of the second color conversion region in a wavelength range from 610nm to 650nm is ranged from 37% to 52%.” However, claim 5 depends upon claim 1 which requires that the optical region have “a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57%.” As such, it is unclear if the first color conversion region is intended to be an additional structure in the optical region. Moreover, as claim 5 requires the second color conversion region as a part of the optical region, it is unclear whether the second color conversion region should have a transmittance in the range from 
Claims 6-8 are rejected as being dependent upon claim 5 and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (U.S. PG-Pub No. 2014/0293187; hereinafter – “Nam’187”).
Regarding claim 1, Nam’187 teaches an electronic device, comprising:
a base substrate (100) (See e.g. Fig. 6; Paragraphs 0118-0121 and 0128-0129); and
an optical substrate (200) disposed opposite to the base substrate and comprising an optical region with a plurality of polarizing wires (220) formed therein (See e.g. Fig. 6; Paragraphs 0035-0036 and 0134-0138);
wherein the base substrate (100) comprises an array circuit (130) and a black matrix (147) (See e.g. Fig. 6; Paragraphs 0118-0121 and 0128-0129), and a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57% (Paragraphs 0035-0036).
Regarding the claimed transmittance, Nam’187 teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Nam’187 teaches an electronic device meeting the claimed limitations, and Nam’187 anticipates the claimed characteristics.
Regarding claim 13, Nam’187 teaches an electronic device, comprising:
a base substrate (100) (See e.g. Fig. 6; Paragraphs 0118-0121 and 0128-0129); and
an optical substrate (200) disposed opposite to the base substrate and comprising an optical region with a plurality of polarizing wires (220) formed therein (See e.g. Fig. 6; Paragraphs 0035-0036 and 0134-0138);
wherein the base substrate (100) comprises an array circuit (130) and a black matrix (147) (See e.g. Fig. 6; Paragraphs 0118-0121 and 0128-0129), and a transmittance of the optical region in a wavelength range from 610nm to 650nm is ranged from 37% to 57% (Paragraphs 0035-0036).
Regarding the claimed transmittance, Nam’187 teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Nam’187 teaches an electronic device meeting the claimed limitations, and Nam’187 anticipates the claimed characteristics.
Regarding claim 2, Nam’187 teaches the electronic device of claim 1, as above.
Nam’187 further teaches that the optical region further comprising a first color conversion region (R, B, or G) (See e.g. Fig. 6; Paragraphs 0035-0036 and 0128-0138).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Nam’187 teaches an electronic device meeting the claimed limitations, and Nam’187 anticipates the claimed characteristics.
Regarding claim 3, Nam’187 teaches the electronic device of claim 2, as above.
Nam’187 further teaches that the optical substrate further comprises a first color conversion layer (143, 300, 220) in the first color conversion region (See e.g. Fig. 6; Paragraphs 0118-0138).
Regarding claim 14, Nam’187 teaches the electronic device of claim 13, as above.
Nam’187 further teaches that the optical region further comprises a second color conversion region (See e.g. Fig. 6; Paragraphs 0035-0036 and 0128-0138), wherein a transmittance of the second color conversion region in the wavelength range from 610nm to 650nm is ranged from 37% to 52% (See e.g. Fig. 6; Paragraphs 0035-0036 and 0128-0138).
Regarding the claimed transmittance, Nam’187 teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Nam’187 teaches an electronic device meeting the claimed limitations, and Nam’187 anticipates the claimed characteristics.
Regarding claim 15, Nam’187 teaches the electronic device of claim 14, as above.
Nam’187 further teaches that the optical substrate further comprises a second color conversion layer (143, 300) in the second color conversion region (See e.g. Fig. 6; Paragraphs 0118-0138).
Regarding claims 10 and 17, Nam’187 teaches the electronic device of claims 1 and 13, respectively, as above.
Nam’187 further teaches that a second ratio of a width (WD) of one of the plurality of polarizing wires to a thickness (H) of the one of the plurality of polarizing wires is ranged from 0.06 to 10 (Paragraph 0035).
Regarding claims 11 and 18, Nam’187 teaches the electronic device of claims 1 and 13, respectively, as above.
Nam’187 further teaches that the base substrate further comprises a plurality of light emitting units (700), and the plurality of polarizing wires overlap the plurality of light emitting units (See e.g. Fig. 6; Paragraph 0118).
Regarding claims 12 and 19, Nam’187 teaches the electronic device of claims 1 and 13, respectively, as above.
Nam’187 further teaches that the base substrate (100) further comprises a black matrix (147) enclosing a plurality of apertures (143), and the plurality of polarizing wires overlap the plurality of apertures (See e.g. Fig. 6; Paragraphs 0118-0121 and 0128-0129).
Regarding claim 20, Nam’187 teaches the electronic device of claim 1, as above.
Nam’187 further teaches that the optical substrate (200, 500) further comprises a substrate (210) and a color conversion layer (300), and the plurality of polarizing wires (220) is disposed between the substrate and the color conversion layer (See e.g. Fig. 6; Paragraphs 0118-0138).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. Patent No. 9,223,069; hereinafter – “Jang”) in view of Nam et al. (U.S. PG-Pub No. 2016/0116798; hereinafter – “Nam”).
Regarding claim 1, Jang teaches an electronic device, comprising:
a base substrate (500) (See e.g. Figs. 1-2, 5, and 9; C. 6, L. 13-38); and
an optical substrate (100, 200, 300) disposed on the base substrate and comprising an optical region with a plurality of polarizing wires (110, 210, 310) formed therein (See e.g. Figs. 1-2, 5, and 9; C. 4, L. 25-59; C. 9, L. 15 – C. 10, L. 18; C. 12, L. 13 – C. 13, L. 16);
wherein the base substrate (500) comprises an electrode (EL2) and a black matrix (BM) (See e.g. Figs. 1-2, 5, and 9; C. 6, L. 13-38), and a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57% (See e.g. Figs. 3, 7, and 11; C. 6, L. 61 – C. 7, L. 25; C. 10, L. 32-45; C. 13, L. 27-41 – Examiner notes that Jang teaches a structure reading on the claimed structure and thus meets the functional language and further Jang shows in Figs. 3, 7, and 11 that the transmissivity of light from 510 to 550 nm is within the claimed range).
Jang fails to explicitly disclose that the base substrate comprises a black matrix and an array circuit.
However, Nam teaches a display panel having a base substrate (AS) and an optical substrate (OS) disposed on the base substrate with a plurality of polarizing wires (1810+1820, 2010+2020), 
Nam teaches this base substrate with a black matrix and an array circuit as a suitable choice to provide a black matrix on-array structure which blocks unnecessary light (Paragraph 0167) such that “a reflectivity of the display panel may be decreased” and “a thickness of a display panel may be decreased” (Paragraphs 0182-0183).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Jang such that the base substrate comprises a black matrix and an array circuit as in Nam as a suitable choice to provide a black matrix on-array structure which blocks unnecessary light such that “a reflectivity of the display panel may be decreased” and “a thickness of a display panel may be decreased,” as taught by Nam (Paragraphs 0167 and 0182-0183), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 13, Jang teaches an electronic device, comprising:
a base substrate (500) (See e.g. Figs. 1-2, 5, and 9; C. 6, L. 13-38); and
an optical substrate (100, 200, 300) disposed opposite to the base substrate and comprising an optical region with a plurality of polarizing wires (110, 210, 310) formed therein (See e.g. Figs. 1-2, 5, and 9; C. 4, L. 25-59; C. 9, L. 15 – C. 10, L. 18; C. 12, L. 13 – C. 13, L. 16);
wherein the base substrate (500) comprises an electrode (EL2) and a black matrix (BM) (See e.g. Figs. 1-2, 5, and 9; C. 6, L. 13-38), and a transmittance of the optical region in a wavelength range from 610nm to 650nm is ranged from 37% to 57% (See e.g. Figs. 3, 7, and 11; C. 6, L. 61 – C. 7, L. 25; C. 10, L. 32-45; C. 13, L. 27-41 – Examiner notes that Jang teaches a structure reading on the claimed structure 
Jang fails to explicitly disclose that the base substrate comprises a black matrix and an array circuit.
However, Nam teaches a display panel having a base substrate (AS) and an optical substrate (OS) disposed on the base substrate with a plurality of polarizing wires (1810+1820, 2010+2020), wherein the base substrate (AS) comprises a black matrix (BM7) and an array circuit (TFT) (See e.g. Figs. 11 and 12; Paragraphs 0150, 0160-0163, and 0167).
Nam teaches this base substrate with a black matrix and an array circuit as a suitable choice to provide a black matrix on-array structure which blocks unnecessary light (Paragraph 0167) such that “a reflectivity of the display panel may be decreased” and “a thickness of a display panel may be decreased” (Paragraphs 0182-0183).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Jang such that the base substrate comprises a black matrix and an array circuit as in Nam as a suitable choice to provide a black matrix on-array structure which blocks unnecessary light such that “a reflectivity of the display panel may be decreased” and “a thickness of a display panel may be decreased,” as taught by Nam (Paragraphs 0167 and 0182-0183), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Jang in view of Nam teaches the electronic device of claim 1, as above.
Jang further teaches that the optical region further comprising a first color conversion region (See e.g. Figs. 1-3, 5, 7, 9, and 11; C. 4, L. 25-59; C. 9, L. 15 – C. 10, L. 18; C. 12, L. 13 – C. 13, L. 16), wherein a transmittance of the first color conversion region in the wavelength range from 510nm to 
Regarding claim 3, Jang in view of Nam teaches the electronic device of claim 2, as above.
Jang further teaches that the optical substrate further comprises a first color conversion layer (CF) in the first color conversion region (See e.g. Figs. 1-2, 5, and 9; C. 4, L. 13-24; C. 6, L. 13-31).
Regarding claim 14, Jang in view of Nam teaches the electronic device of claim 13, as above.
Jang further teaches that the optical region further comprises a second color conversion region (See e.g. Figs. 1-3, 5, 7, 9, and 11; C. 4, L. 25-59; C. 9, L. 15 – C. 10, L. 18; C. 12, L. 13 – C. 13, L. 16), wherein a transmittance of the second color conversion region in the wavelength range from 610nm to 650nm is ranged from 37% to 52% (See e.g. Figs. 3, 7, and 11; C. 6, L. 61 – C. 7, L. 25; C. 10, L. 32-45; C. 13, L. 27-41 – Examiner notes that Jang teaches a structure reading on the claimed structure and thus meets the functional language and further Jang shows in Figs. 3, 7, and 11 that the transmissivity of light from 510 to 550 nm is within the claimed range).
Regarding claim 15, Jang in view of Nam teaches the electronic device of claim 14, as above.
Jang further teaches that the optical substrate further comprises a second color conversion layer (CF) in the second color conversion region (See e.g. Figs. 1-2, 5, and 9; C. 4, L. 13-24; C. 6, L. 13-31).
Regarding claims 9 and 16, Jang in view of Nam teaches the electronic device of claims 1 and 13, respectively, as above.
Jang further teaches that a first ratio of a spacing (W2, W4, W6) between adjacent two of the plurality of polarizing wires to a width (W1, W3, W5) of one of the plurality of polarizing wires is ranged from 0.1 to 4 (See e.g. Figs. 2, 6, and 10; C. 4, L. 60 – C. 5, L. 3; C. 9, L. 53-65; C. 12, L. 50-62 – Jang 
Regarding claims 10 and 17, Jang in view of Nam teaches the electronic device of claims 1 and 13, respectively, as above.
Jang further teaches that a second ratio of a width (W1, W3, W5) of one of the plurality of polarizing wires to a thickness (H1, H2, H3) of the one of the plurality of polarizing wires is ranged from 0.06 to 10 (See e.g. Figs. 2, 6, and 10; C. 4, L. 60 – C. 5, L. 3; C. 9, L. 53-65; C. 12, L. 50-62 – Jang teaches that the width is 50 nm and the thickness is 150 nm, thus Jang teaches a second ratio of 0.33, within Applicant’s claimed range).
Regarding claims 11 and 18, Jang in view of Nam teaches the electronic device of claims 1 and 13, respectively, as above.
Jang further teaches that the base substrate further comprises a plurality of light emitting units (not shown), and the plurality of polarizing wires overlap the plurality of light emitting units (See e.g. Figs. 1-2, 5, and 9; C. 1, L. 19-27; C. 4, L. 13-59; C. 9, L. 15 – C. 10, L. 18; C. 12, L. 13 – C. 13, L. 16).
Regarding claims 12 and 19, Jang in view of Nam teaches the electronic device of claims 1 and 13, respectively, as above.
Jang further teaches that the base substrate (500) further comprises a black matrix (BM) enclosing a plurality of apertures (CF), and the plurality of polarizing wires overlap the plurality of apertures (See e.g. Figs. 1-2, 5, and 9; C. 4, L. 13-24; C. 6, L. 13-31).
Regarding claim 20, Jang in view of Nam teaches the electronic device of claim 1, as above.
Jang further teaches that the optical substrate (100, 200, 300) further comprises a substrate (100, 200, 300) and a color conversion layer (150), and the plurality of polarizing wires (110, 210, 310) is disposed between the substrate and the color conversion layer (See e.g. Figs. 1-2, 5, and 9; C. 4, L. 25-59; C. 9, L. 15 – C. 10, L. 18; C. 12, L. 13 – C. 13, L. 16).
.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. PG-Pub No. 2013/0300986) in view of Nam.
Regarding claim 1, Kang teaches an electronic device, comprising:
a base substrate (120 or 110) (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072, 0077, and 0093-0095); and
an optical substrate (110 or 120) disposed opposite to the base substrate and comprising an optical region with a plurality of polarizing wires (180a, 180b) formed therein (See e.g. Figs. 5, 10, and 12; Paragraphs 0073-0074, 0082-0084, and 0093-0094);
wherein the base substrate (120 or 110) comprises an array circuit (160) or a black matrix and an electrode (170) (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072, 0077, and 0093-0095), and a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57% (See e.g. Figs. 5 and 10-12; Paragraphs 0073-0074, 0082-0084, and 0091-0094 – Examiner additionally notes that Fig. 11 shows a TM transmittance of 0.9 in the claimed range, which corresponds to an overall transmittance within the claimed range, as all TE waves are reflected).
Regarding the claimed transmittance, Kang teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 
Kang fails to explicitly disclose that the base substrate comprises a black matrix and an array circuit.
However, Nam teaches a display panel having a base substrate (AS) and an optical substrate (OS) disposed on the base substrate with a plurality of polarizing wires (1810+1820, 2010+2020), wherein the base substrate (AS) comprises a black matrix (BM7) and an array circuit (TFT) (See e.g. Figs. 11 and 12; Paragraphs 0150, 0160-0163, and 0167).
Nam teaches this base substrate with a black matrix and an array circuit as a suitable choice to provide a black matrix on-array structure which blocks unnecessary light (Paragraph 0167) such that “a reflectivity of the display panel may be decreased” and “a thickness of a display panel may be decreased” (Paragraphs 0182-0183).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Kang such that the base substrate comprises a black matrix and an array circuit as in Nam as a suitable choice to provide a black matrix on-array structure which blocks unnecessary light such that “a reflectivity of the display panel may be decreased” and “a thickness of a display panel may be decreased,” as taught by Nam (Paragraphs 0167 and 0182-0183), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 13, Kang teaches an electronic device, comprising:
a base substrate (120 or 110) (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072, 0077, and 0093-0095); and

wherein the base substrate (120 or 110) comprises an array circuit (160) or a black matrix and an electrode (170) (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072, 0077, and 0093-0095), and a transmittance of the optical region in a wavelength range from 610nm to 650nm is ranged from 37% to 57% (See e.g. Figs. 5 and 10-12; Paragraphs 0073-0074, 0082-0084, and 0091-0094 – Examiner additionally notes that Fig. 11 shows a TM transmittance of less than 0.9 in the claimed range, which corresponds to an overall transmittance within the claimed range, as all TE waves are reflected).
Regarding the claimed transmittance, Kang teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Kang teaches an electronic device meeting the claimed limitations, and Kang anticipates the claimed characteristics.
Kang fails to explicitly disclose that the base substrate comprises a black matrix and an array circuit.
However, Nam teaches a display panel having a base substrate (AS) and an optical substrate (OS) disposed on the base substrate with a plurality of polarizing wires (1810+1820, 2010+2020), wherein the base substrate (AS) comprises a black matrix (BM7) and an array circuit (TFT) (See e.g. Figs. 11 and 12; Paragraphs 0150, 0160-0163, and 0167).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Kang such that the base substrate comprises a black matrix and an array circuit as in Nam as a suitable choice to provide a black matrix on-array structure which blocks unnecessary light such that “a reflectivity of the display panel may be decreased” and “a thickness of a display panel may be decreased,” as taught by Nam (Paragraphs 0167 and 0182-0183), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Kang in view of Nam teaches the electronic device of claim 1, as above.
Kang further teaches that the optical region further comprising a first color conversion region (R, B, or G) (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072-0074, 0077, and 0093-0095), wherein a transmittance of the first color conversion region in the wavelength range from 510nm to 550nm is ranged from 34% to 52% (See e.g. Figs. 5, 10, and 12; Paragraphs 0073-0074, 0082-0084, and 0092-0094).
Regarding the claimed transmittance, Kang teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 
Regarding claim 3, Kang in view of Nam teaches the electronic device of claim 2, as above.
Kang further teaches that the optical substrate further comprises a first color conversion layer (R, B, or G) in the first color conversion region (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072-0074, 0077, and 0093-0095).
Regarding claim 4, Kang in view of Nam teaches the electronic device of claim 1, as above.
Kang further teaches that the optical region further comprising a first spacing located between adjacent two of the plurality of polarizing wires and a second spacing located between another adjacent two of the plurality of polarizing wires, and the first spacing is different from the second spacing (See e.g. Figs. 6-9; Paragraphs 0075-0083).
Regarding claim 5, Kang in view of Nam teaches the electronic device of claim 4, as above.
Kang further teaches that the optical region further comprising a first color conversion region and a second color conversion region (See e.g. Figs. 6-9; Paragraphs 0075-0083 and 0092), wherein a transmittance of the first color conversion region in the wavelength range from 510nm to 550nm is ranged from 34% to 52%, and a transmittance of the second color conversion region in a wavelength range from 610nm to 650nm is ranged from 37% to 52% (See e.g. Figs. 5, 10, and 12; Paragraphs 0073-0074, 0082-0084, and 0092-0094).
Regarding the claimed transmittance, Kang teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 
Regarding claim 6, Kang in view of Nam teaches the electronic device of claim 5, as above.
Kang further teaches that the optical substrate further comprises a second color conversion layer (R, B, or G) in the second color conversion region (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072-0074, 0077, and 0093-0095).
Regarding claim 7, Kang in view of Nam teaches the electronic device of claim 5, as above.
Kang further teaches that the first spacing corresponds to the first color conversion region, and the second spacing corresponds to the second color conversion region (See e.g. Figs. 6-9; Paragraphs 0075-0083 and 0092).
Regarding claim 8, Kang in view of Nam teaches the electronic device of claim 7, as above.
Kang further teaches that the first spacing is less than the second spacing (See e.g. Figs. 6-9; Paragraphs 0075-0083 and 0092).
Regarding claim 14, Kang in view of Nam teaches the electronic device of claim 13, as above.
Kang further teaches that the optical region further comprises a second color conversion region (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072-0074, 0077, and 0093-0095), wherein a transmittance of the second color conversion region in the wavelength range from 610nm to 650nm is ranged from 37% to 52% (See e.g. Figs. 5, 10, and 12; Paragraphs 0073-0074, 0082-0084, and 0092-0094).
Regarding the claimed transmittance, Kang teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Kang teaches an electronic device meeting the claimed limitations, and Kang anticipates the claimed characteristics.
Regarding claim 15, Kang in view of Nam teaches the electronic device of claim 14, as above.
Kang further teaches that the optical substrate further comprises a second color conversion layer (R, B, or G) in the second color conversion region (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072-0074, 0077, and 0093-0095).
Regarding claims 9 and 16, Kang in view of Nam teaches the electronic device of claims 1 and 13, respectively, as above.
Kang further teaches that a first ratio of a spacing (P-W) between adjacent two of the plurality of polarizing wires to a width (W) of one of the plurality of polarizing wires is ranged from 0.1 to 4 (See e.g. Fig. 7; Paragraph 0092 – Kang teaches a respective duty cycle and period of 0.3 and 270 nm for red, 0.4 and 200 nm for green, and 0.4 and 140 nm for blue, yielding values of the first ratio of 2.3, 1.5, and 1.5, all within Applicant’s claimed range).
Regarding claims 10 and 17, Kang in view of Nam teaches the electronic device of claims 1 and 13, respectively, as above.
Kang further teaches that a second ratio of a width (W) of one of the plurality of polarizing wires to a thickness (H) of the one of the plurality of polarizing wires is ranged from 0.06 to 10 (See e.g. Fig. 7; Paragraph 0092 – Kang teaches a respective duty cycle, height, and period of 0.3, 220 nm, and 270 nm for red, 0.4, 165 nm, and 200 nm for green, and 0.4, 150 nm, and 140 nm for blue, yielding values of the second ratio of 0.37, 0.48, and 0.37, all within Applicant’s claimed range).
Regarding claims 11 and 18, Kang in view of Nam teaches the electronic device of claims 1 and 13, respectively, as above.

Regarding claims 12 and 19, Kang in view of Nam teaches the electronic device of claims 1 and 13, respectively, as above.
Kang further teaches that the base substrate (120) further comprises a black matrix enclosing a plurality of apertures (R, B, or G), and the plurality of polarizing wires overlap the plurality of apertures (See e.g. Figs. 5, 10, and 12; Paragraphs 0077, 0098, and 0107).
Regarding claim 20, Kang in view of Nam teaches the electronic device of claim 1, as above.
Kang further teaches that the optical substrate (120 or 110) further comprises a substrate (120 or 110) and a color conversion layer (130), and the plurality of polarizing wires (180) is disposed between the substrate and the color conversion layer (See e.g. Figs. 5, 10, and 12; Paragraphs 0073-0074, 0082-0084, and 0093-0094).
Nam further teaches that the optical substrate further comprises a substrate (1000) and a color conversion layer (CF, 1750), and the plurality of polarizing wires (1010+1020, 1210+1220) is disposed between the substrate and the color conversion layer (See e.g. Figs. 5-12; Paragraphs 0094-0095 and 0162-0163).
Claim(s) 1-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Nam and Park et al. (U.S. PG-Pub No. 2018/0203170; hereinafter – “Park”).
Regarding claim 1, Kang teaches an electronic device, comprising:
a base substrate (120 or 110) (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072, 0077, and 0093-0095); and

wherein the base substrate (120 or 110) comprises an array circuit (160) or a black matrix and an electrode (170) (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072, 0077, and 0093-0095), and a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57% (See e.g. Figs. 5 and 10-12; Paragraphs 0073-0074, 0082-0084, and 0091-0094 – Examiner additionally notes that Fig. 11 shows a TM transmittance of 0.9 in the claimed range, which corresponds to an overall transmittance within the claimed range, as all TE waves are reflected).
Regarding the claimed transmittance, Kang teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Kang teaches an electronic device meeting the claimed limitations, and Kang anticipates the claimed characteristics.
Kang fails to explicitly disclose that the base substrate comprises a black matrix and an array circuit.
However, Nam teaches a display panel having a base substrate (AS) and an optical substrate (OS) disposed on the base substrate with a plurality of polarizing wires (1810+1820, 2010+2020), wherein the base substrate (AS) comprises a black matrix (BM7) and an array circuit (TFT) (See e.g. Figs. 11 and 12; Paragraphs 0150, 0160-0163, and 0167).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Kang such that the base substrate comprises a black matrix and an array circuit as in Nam as a suitable choice to provide a black matrix on-array structure which blocks unnecessary light such that “a reflectivity of the display panel may be decreased” and “a thickness of a display panel may be decreased,” as taught by Nam (Paragraphs 0167 and 0182-0183), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Moreover, Kang further teaches adjusting the transmittance at the given wavelengths such that “an independent pattern for each of the colors R, G and B of the sub-pixels has obtained superior transmittance for each of the wavelength bands R, G and B compared with the existing wire grid polarizer of a single shape” (Paragraph 0091) and for “improving polarization performance, efficiency of reusing light and light efficiency” (Paragraph 00015).
Furthermore, Park teaches a structural color filter having an optical substrate (120, 240) having an optical region (A1, A2, A3) with a plurality of polarizing wires (130a, 130b, 130c) (See e.g. Figs. 1 and 12; Paragraphs 0061-0062, 0064, 0074-0076, and 0114-0115) wherein a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57% (See e.g. Figs. 14-15 and 19-20; Paragraphs 0135-0136, 0145-0145, and 0152).
Park teaches this transmittance to “produce transmissive blue, green and red colors having excellent purity and high luminance over a large area for a TE polarization incident light-beam incident 
Therefore, even if Kang did not teach the claimed transmittance, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Kang such that a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57%, as suggested by Kang and Park, such that “an independent pattern for each of the colors R, G and B of the sub-pixels has obtained superior transmittance for each of the wavelength bands R, G and B compared with the existing wire grid polarizer of a single shape” and for “improving polarization performance, efficiency of reusing light and light efficiency,” as in Kang (Paragraphs 00015 and 0091), to “produce transmissive blue, green and red colors having excellent purity and high luminance over a large area for a TE polarization incident light-beam incident perpendicularly to the filters” in order to “generate a constant color even when incident angles of incident light-beams change,” as in Park (Paragraphs 0007 and 0133), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Kang teaches an electronic device, comprising:
a base substrate (120 or 110) (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072, 0077, and 0093-0095); and
an optical substrate (110 or 120) disposed opposite to the base substrate and comprising an optical region with a plurality of polarizing wires (180a, 180b) formed therein (See e.g. Figs. 5, 10, and 12; Paragraphs 0073-0074, 0082-0084, and 0093-0094);

Regarding the claimed transmittance, Kang teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Kang teaches an electronic device meeting the claimed limitations, and Kang anticipates the claimed characteristics.
Kang fails to explicitly disclose that the base substrate comprises a black matrix and an array circuit.
However, Nam teaches a display panel having a base substrate (AS) and an optical substrate (OS) disposed on the base substrate with a plurality of polarizing wires (1810+1820, 2010+2020), wherein the base substrate (AS) comprises a black matrix (BM7) and an array circuit (TFT) (See e.g. Figs. 11 and 12; Paragraphs 0150, 0160-0163, and 0167).
Nam teaches this base substrate with a black matrix and an array circuit as a suitable choice to provide a black matrix on-array structure which blocks unnecessary light (Paragraph 0167) such that “a reflectivity of the display panel may be decreased” and “a thickness of a display panel may be decreased” (Paragraphs 0182-0183).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Moreover, Kang further teaches adjusting the transmittance at the given wavelengths such that “an independent pattern for each of the colors R, G and B of the sub-pixels has obtained superior transmittance for each of the wavelength bands R, G and B compared with the existing wire grid polarizer of a single shape” (Paragraph 0091) and for “improving polarization performance, efficiency of reusing light and light efficiency” (Paragraph 00015).
Furthermore, Park teaches a structural color filter having an optical substrate (120, 240) having an optical region (A1, A2, A3) with a plurality of polarizing wires (130a, 130b, 130c) (See e.g. Figs. 1 and 12; Paragraphs 0061-0062, 0064, 0074-0076, and 0114-0115) wherein a transmittance of the optical region in a wavelength range from 610nm to 650nm is ranged from 37% to 57% (See e.g. Figs. 14-15 and 19-20; Paragraphs 0135-0136, 0145-0145, and 0152).
Park teaches this transmittance to “produce transmissive blue, green and red colors having excellent purity and high luminance over a large area for a TE polarization incident light-beam incident perpendicularly to the filters” (Paragraph 0133) in order to “generate a constant color even when incident angles of incident light-beams change” (Paragraph 0007).
Therefore, even if Kang did not teach the claimed transmittance, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Kang in view of Nam and Park teaches the electronic device of claim 1, as above.
Kang further teaches that the optical region further comprising a first color conversion region (R, B, or G) (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072-0074, 0077, and 0093-0095), wherein a transmittance of the first color conversion region in the wavelength range from 510nm to 550nm is ranged from 34% to 52% (See e.g. Figs. 5, 10, and 12; Paragraphs 0073-0074, 0082-0084, and 0092-0094).
Regarding the claimed transmittance, Kang teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Kang teaches an electronic device meeting the claimed limitations, and Kang anticipates the claimed characteristics.
Moreover, Kang further teaches adjusting the transmittance at the given wavelengths such that “an independent pattern for each of the colors R, G and B of the sub-pixels has obtained superior transmittance for each of the wavelength bands R, G and B compared with the existing wire grid polarizer of a single shape” (Paragraph 0091) and for “improving polarization performance, efficiency of reusing light and light efficiency” (Paragraph 00015).
Furthermore, Park teaches a structural color filter having an optical substrate (120, 240) having an optical region (A1, A2, A3) with a plurality of polarizing wires (130a, 130b, 130c) (See e.g. Figs. 1 and 12; Paragraphs 0061-0062, 0064, 0074-0076, and 0114-0115) wherein a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 52% (See e.g. Figs. 14-15 and 19-20; Paragraphs 0135-0136, 0145-0145, and 0152).
Park teaches this transmittance to “produce transmissive blue, green and red colors having excellent purity and high luminance over a large area for a TE polarization incident light-beam incident perpendicularly to the filters” (Paragraph 0133) in order to “generate a constant color even when incident angles of incident light-beams change” (Paragraph 0007).
Therefore, even if Kang did not teach the claimed transmittance, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Kang such that a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 52%, as suggested by Kang and Park, such that “an independent pattern for each of the colors R, G and B of the sub-pixels has obtained superior transmittance for each of the wavelength bands R, G and B compared with the existing wire grid polarizer of a single shape” and for “improving In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Kang in view of Nam and Park teaches the electronic device of claim 2, as above.
Kang further teaches that the optical substrate further comprises a first color conversion layer (R, B, or G) in the first color conversion region (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072-0074, 0077, and 0093-0095).
Regarding claim 4, Kang in view of Nam and Park teaches the electronic device of claim 1, as above.
Kang further teaches that the optical region further comprising a first spacing located between adjacent two of the plurality of polarizing wires and a second spacing located between another adjacent two of the plurality of polarizing wires, and the first spacing is different from the second spacing (See e.g. Figs. 6-9; Paragraphs 0075-0083).
Additionally, Park further teaches that the optical region further comprising a first spacing located between adjacent two of the plurality of polarizing wires and a second spacing located between another adjacent two of the plurality of polarizing wires, and the first spacing is different from the 
Regarding claim 5, Kang in view of Nam and Park teaches the electronic device of claim 4, as above.
Kang further teaches that the optical region further comprising a first color conversion region and a second color conversion region (See e.g. Figs. 6-9; Paragraphs 0075-0083 and 0092), wherein a transmittance of the first color conversion region in the wavelength range from 510nm to 550nm is ranged from 34% to 52%, and a transmittance of the second color conversion region in a wavelength range from 610nm to 650nm is ranged from 37% to 52% (See e.g. Figs. 5, 10, and 12; Paragraphs 0073-0074, 0082-0084, and 0092-0094).
Regarding the claimed transmittance, Kang teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Kang teaches an electronic device meeting the claimed limitations, and Kang anticipates the claimed characteristics.
Moreover, Kang further teaches adjusting the transmittance at the given wavelengths such that “an independent pattern for each of the colors R, G and B of the sub-pixels has obtained superior transmittance for each of the wavelength bands R, G and B compared with the existing wire grid polarizer of a single shape” (Paragraph 0091) and for “improving polarization performance, efficiency of reusing light and light efficiency” (Paragraph 00015).

Park teaches this transmittance to “produce transmissive blue, green and red colors having excellent purity and high luminance over a large area for a TE polarization incident light-beam incident perpendicularly to the filters” (Paragraph 0133) in order to “generate a constant color even when incident angles of incident light-beams change” (Paragraph 0007).
Therefore, even if Kang did not teach the claimed transmittance, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Kang such that a transmittance of the optical region in a wavelength range from 610nm to 650nm is ranged from 37% to 57%, as suggested by Kang and Park, such that “an independent pattern for each of the colors R, G and B of the sub-pixels has obtained superior transmittance for each of the wavelength bands R, G and B compared with the existing wire grid polarizer of a single shape” and for “improving polarization performance, efficiency of reusing light and light efficiency,” as in Kang (Paragraphs 00015 and 0091), to “produce transmissive blue, green and red colors having excellent purity and high luminance over a large area for a TE polarization incident light-beam incident perpendicularly to the filters” in order to “generate a constant color even when incident angles of incident light-beams change,” as in Park (Paragraphs 0007 and 0133), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, Kang in view of Nam and Park teaches the electronic device of claim 5, as above.
Kang further teaches that the optical substrate further comprises a second color conversion layer (R, B, or G) in the second color conversion region (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072-0074, 0077, and 0093-0095).
Regarding claim 7, Kang in view of Nam and Park teaches the electronic device of claim 5, as above.
Kang further teaches that the first spacing corresponds to the first color conversion region, and the second spacing corresponds to the second color conversion region (See e.g. Figs. 6-9; Paragraphs 0075-0083 and 0092).
Additionally, Park further teaches that the first spacing corresponds to the first color conversion region, and the second spacing corresponds to the second color conversion region (See e.g. Figs. 1 and 12; Paragraphs 0061-0062, 0064, 0074-0076, 0079-0082, 0114-0115, and 0121).
Regarding claim 8, Kang in view of Nam and Park teaches the electronic device of claim 7, as above.
Kang further teaches that the first spacing is less than the second spacing (See e.g. Figs. 6-9; Paragraphs 0075-0083 and 0092).
Additionally, Park further teaches that the first spacing is less than the second spacing (See e.g. Figs. 1 and 12; Paragraphs 0061-0062, 0064, 0074-0076, 0079-0082, 0114-0115, and 0121).
Regarding claim 14, Kang in view of Nam and Park teaches the electronic device of claim 13, as above.
Kang further teaches that the optical region further comprises a second color conversion region (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072-0074, 0077, and 0093-0095), wherein a transmittance of the second color conversion region in the wavelength range from 610nm to 650nm is 
Regarding the claimed transmittance, Kang teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Kang teaches an electronic device meeting the claimed limitations, and Kang anticipates the claimed characteristics.
Regarding claim 15, Kang in view of Nam and Park teaches the electronic device of claim 14, as above.
Kang further teaches that the optical substrate further comprises a second color conversion layer (R, B, or G) in the second color conversion region (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072-0074, 0077, and 0093-0095).
Regarding claims 9 and 16, Kang in view of Nam and Park teaches the electronic device of claims 1 and 13, respectively, as above.
Kang further teaches that a first ratio of a spacing (P-W) between adjacent two of the plurality of polarizing wires to a width (W) of one of the plurality of polarizing wires is ranged from 0.1 to 4 (See e.g. Fig. 7; Paragraph 0092 – Kang teaches a respective duty cycle and period of 0.3 and 270 nm for red, 0.4 and 200 nm for green, and 0.4 and 140 nm for blue, yielding values of the first ratio of 2.3, 1.5, and 1.5, all within Applicant’s claimed range).
Regarding claims 10 and 17, Kang in view of Nam and Park teaches the electronic device of claims 1 and 13, respectively, as above.

Regarding claims 11 and 18, Kang in view of Nam and Park teaches the electronic device of claims 1 and 13, respectively, as above.
Kang further teaches that the base substrate further comprises a plurality of light emitting units (200), and the plurality of polarizing wires overlap the plurality of light emitting units (See e.g. Figs. 5, 10, and 12; Paragraphs 0008-0009, 0035 and 0069).
Regarding claims 12 and 19, Kang in view of Nam and Park teaches the electronic device of claims 1 and 13, respectively, as above.
Kang further teaches that the base substrate (120) further comprises a black matrix enclosing a plurality of apertures (R, B, or G), and the plurality of polarizing wires overlap the plurality of apertures (See e.g. Figs. 5, 10, and 12; Paragraphs 0077, 0098, and 0107).
Regarding claim 20, Kang in view of Nam and Park teaches the electronic device of claim 1, as above.
Kang further teaches that the optical substrate (120 or 110) further comprises a substrate (120 or 110) and a color conversion layer (130), and the plurality of polarizing wires (180) is disposed between the substrate and the color conversion layer (See e.g. Figs. 5, 10, and 12; Paragraphs 0073-0074, 0082-0084, and 0093-0094).
Nam further teaches that the optical substrate further comprises a substrate (1000) and a color conversion layer (CF, 1750), and the plurality of polarizing wires (1010+1020, 1210+1220) is disposed .
Claim(s) 4-8 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Nam’187 or Jang in view of Nam, as applied to claim 1 above, and further in view of Kang.
Regarding claim 4, Nam’187 or Jang in view of Nam teaches the electronic device of claim 1, as above.
Jang further teaches that the optical region further comprising a first spacing located between adjacent two of the plurality of polarizing wires and a second spacing located between another adjacent two of the plurality of polarizing wires (See e.g. Figs. 1-2, 5, and 9; C. 4, L. 25-59; C. 9, L. 15 – C. 10, L. 18; C. 12, L. 13 – C. 13, L. 16).
Nam’187 and Jang fail to explicitly disclose that the first spacing is different from the second spacing.
However, Kang teaches a wire grid polarizer and liquid crystal display panel including a substrate with an optical region having a plurality of polarizing wires, the optical region further comprising a first spacing located between adjacent two of the plurality of polarizing wires and a second spacing located between another adjacent two of the plurality of polarizing wires, and the first spacing is different from the second spacing (See e.g. Figs. 6-9; Paragraphs 0075-0083).
Kang teaches that the first spacing is different from the second spacing “to provide a wire grid polarizer capable of improving polarization performance, efficiency of reusing light and light efficiency by applying a nano-wire grid pattern optimized for each color of a color filter substrate to a liquid crystal display” (Paragraph 0015).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Jang with the different spacing of Nam’187 or Kang “to provide a wire grid polarizer capable of improving polarization performance, efficiency of 
Regarding claim 5, Nam’187 in view of Kang or Jang in view of Nam and Kang teaches the electronic device of claim 4, as above.
Jang further teaches that the optical region further comprising a first color conversion region (See e.g. Figs. 1-3, 5, 7, 9, and 11; C. 4, L. 25-59; C. 9, L. 15 – C. 10, L. 18; C. 12, L. 13 – C. 13, L. 16), wherein a transmittance of the first color conversion region in the wavelength range from 510nm to 550nm is ranged from 34% to 52% (See e.g. Figs. 3, 7, and 11; C. 6, L. 61 – C. 7, L. 25; C. 10, L. 32-45; C. 13, L. 27-41 – Examiner notes that Jang teaches a structure reading on the claimed structure and thus meets the functional language and further Jang shows in Figs. 3, 7, and 11 that the transmissivity of light from 510 to 550 nm is within the claimed range).
Additionally, Kang further teaches that the optical region further comprising a first color conversion region and a second color conversion region (See e.g. Figs. 6-9; Paragraphs 0075-0083 and 0092), wherein a transmittance of the first color conversion region in the wavelength range from 510nm to 550nm is ranged from 34% to 52%, and a transmittance of the second color conversion region in a wavelength range from 610nm to 650nm is ranged from 37% to 52% (See e.g. Figs. 5, 10, and 12; Paragraphs 0073-0074, 0082-0084, and 0092-0094).
Regarding claim 6, Nam’187 in view of Kang or Jang in view of Nam and Kang teaches the electronic device of claim 5, as above.
Jang further teaches that the optical substrate further comprises a first color conversion layer (CF) in the first color conversion region (See e.g. Figs. 1-2, 5, and 9; C. 4, L. 13-24; C. 6, L. 13-31).
Additionally, Kang further teaches that the optical substrate further comprises a second color conversion layer (R, B, or G) in the second color conversion region (See e.g. Figs. 5, 10, and 12; Paragraphs 0070, 0072-0074, 0077, and 0093-0095).
Regarding claim 7, Nam’187 in view of Kang or Jang in view of Nam and Kang teaches the electronic device of claim 5, as above.
Nam’187 and Jang fail to explicitly disclose that the first spacing corresponds to the first color conversion region, and the second spacing corresponds to the second color conversion region.
However, Kang further teaches that the first spacing corresponds to the first color conversion region, and the second spacing corresponds to the second color conversion region (See e.g. Figs. 6-9; Paragraphs 0075-0083 and 0092).
Kang teaches that the first spacing is different from the second spacing “to provide a wire grid polarizer capable of improving polarization performance, efficiency of reusing light and light efficiency by applying a nano-wire grid pattern optimized for each color of a color filter substrate to a liquid crystal display” (Paragraph 0015).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Jang with the different spacing of Kang “to provide a wire grid polarizer capable of improving polarization performance, efficiency of reusing light and light efficiency by applying a nano-wire grid pattern optimized for each color of a color filter substrate to a liquid crystal display,” as in Kang (Paragraph 0015).
Regarding claim 8, Nam’187 or Jang in view of Nam and Kang teaches the electronic device of claim 7, as above.
Nam’187 and Jang fail to explicitly disclose that the first spacing is less than the second spacing.
However, Kang further teaches that the first spacing is less than the second spacing (See e.g. Figs. 6-9; Paragraphs 0075-0083 and 0092).
Kang teaches that the first spacing is different from the second spacing “to provide a wire grid polarizer capable of improving polarization performance, efficiency of reusing light and light efficiency 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Jang with the different spacing of Kang “to provide a wire grid polarizer capable of improving polarization performance, efficiency of reusing light and light efficiency by applying a nano-wire grid pattern optimized for each color of a color filter substrate to a liquid crystal display,” as in Kang (Paragraph 0015).
Claims 11 and 18 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Nam’187, Jang in view of Nam, Kang in view of Nam, or Kang in view of Nam and Park as applied to claims 1 and 13, respectively above, and further in view of Kim et al. (U.S. PG-Pub No. 2010/0091217; hereinafter – “Kim”).
Regarding claims 11 and 18, Nam’187, Jang in view of Nam, Kang in view of Nam, and Kang in view of Nam and Park each teaches the electronic device of claims 1 and 13, respectively, as above.
Jang further teaches that the base substrate further comprises a plurality of light emitting units (not shown), and the plurality of polarizing wires overlap the plurality of light emitting units (See e.g. Figs. 1-2, 5, and 9; C. 1, L. 19-27; C. 4, L. 13-59; C. 9, L. 15 – C. 10, L. 18; C. 12, L. 13 – C. 13, L. 16).
Kang further teaches that the base substrate further comprises a plurality of light emitting units (200), and the plurality of polarizing wires overlap the plurality of light emitting units (See e.g. Figs. 5, 10, and 12; Paragraphs 0008-0009, 0035 and 0069).
Specifically, each of Jang and Kang teaches a backlight unit that necessarily includes a plurality of light emitting units.
Nevertheless, Kim teaches a hybrid-type polarizer and display device having the same including a base substrate and an optical substrate comprising a plurality of polarizing wires, wherein the base substrate further comprises a plurality of light emitting units (132), and the plurality of polarizing wires 
Kim teaches this plurality of light emitting units such that “portions of the colored lights…are recycled to increase the luminance of the display device” (Paragraphs 0056, 0059, and 0062) for “thus improving the display luminance and power usage efficiency” (Paragraph 0008).
Therefore, even if Jang and Kang did not teach the plurality of light emitting units, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Jang or Kang such that the backlight unit includes a plurality of light emitting units as in Kim such that “portions of the colored lights…are recycled to increase the luminance of the display device” for “thus improving the display luminance and power usage efficiency,” as taught by Kim (Paragraphs 0008, 0056, 0059, and 0062), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 1-3, 10-15, and 17-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nam’187 in view of Park.
Regarding claim 1, Nam’187 teaches an electronic device, comprising:
a base substrate (100) (See e.g. Fig. 6; Paragraphs 0118-0121 and 0128-0129); and
an optical substrate (200) disposed opposite to the base substrate and comprising an optical region with a plurality of polarizing wires (220) formed therein (See e.g. Fig. 6; Paragraphs 0035-0036 and 0134-0138);
wherein the base substrate (100) comprises an array circuit (130) and a black matrix (147) (See e.g. Fig. 6; Paragraphs 0118-0121 and 0128-0129), and a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57% (Paragraphs 0035-0036).
Regarding the claimed transmittance, Nam’187 teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Nam’187 teaches an electronic device meeting the claimed limitations, and Nam’187 anticipates the claimed characteristics.
Furthermore, Park teaches a structural color filter having an optical substrate (120, 240) having an optical region (A1, A2, A3) with a plurality of polarizing wires (130a, 130b, 130c) (See e.g. Figs. 1 and 12; Paragraphs 0061-0062, 0064, 0074-0076, and 0114-0115) wherein a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57% (See e.g. Figs. 14-15 and 19-20; Paragraphs 0135-0136, 0145-0145, and 0152).
Park teaches this transmittance to “produce transmissive blue, green and red colors having excellent purity and high luminance over a large area for a TE polarization incident light-beam incident perpendicularly to the filters” (Paragraph 0133) in order to “generate a constant color even when incident angles of incident light-beams change” (Paragraph 0007).
Therefore, even if Nam’187 did not teach the claimed transmittance, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Nam’187 such that a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57%, as suggested by Park, to “produce transmissive blue, green and red colors having excellent purity and high luminance over a large area for a TE polarization incident light-beam incident perpendicularly to the filters” in order to “generate a constant color even when incident angles of incident light-beams change,” as in Park (Paragraphs 0007 and 0133), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Nam’187 teaches an electronic device, comprising:
a base substrate (100) (See e.g. Fig. 6; Paragraphs 0118-0121 and 0128-0129); and
an optical substrate (200) disposed opposite to the base substrate and comprising an optical region with a plurality of polarizing wires (220) formed therein (See e.g. Fig. 6; Paragraphs 0035-0036 and 0134-0138);
wherein the base substrate (100) comprises an array circuit (130) and a black matrix (147) (See e.g. Fig. 6; Paragraphs 0118-0121 and 0128-0129), and a transmittance of the optical region in a wavelength range from 610nm to 650nm is ranged from 37% to 57% (Paragraphs 0035-0036).
Regarding the claimed transmittance, Nam’187 teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Nam’187 teaches an electronic device meeting the claimed limitations, and Nam’187 anticipates the claimed characteristics.
Furthermore, Park teaches a structural color filter having an optical substrate (120, 240) having an optical region (A1, A2, A3) with a plurality of polarizing wires (130a, 130b, 130c) (See e.g. Figs. 1 and 12; Paragraphs 0061-0062, 0064, 0074-0076, and 0114-0115) wherein a transmittance of the optical region in a wavelength range from 610nm to 650nm is ranged from 37% to 57% (See e.g. Figs. 14-15 and 19-20; Paragraphs 0135-0136, 0145-0145, and 0152).
Park teaches this transmittance to “produce transmissive blue, green and red colors having excellent purity and high luminance over a large area for a TE polarization incident light-beam incident perpendicularly to the filters” (Paragraph 0133) in order to “generate a constant color even when incident angles of incident light-beams change” (Paragraph 0007).
Therefore, even if Nam’187 did not teach the claimed transmittance, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device of Nam’187 such that a transmittance of the optical region in a wavelength range from 610nm to 650nm is ranged from 37% to 57%, as suggested by Park, to “produce transmissive blue, green and red colors having excellent purity and high luminance over a large area for a TE polarization incident light-beam incident perpendicularly to the filters” in order to “generate a constant color even when incident angles of incident light-beams change,” as in Park (Paragraphs 0007 and 0133), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Nam’187 in view of Park teaches the electronic device of claim 1, as above.
Nam’187 further teaches that the optical region further comprising a first color conversion region (R, B, or G) (See e.g. Fig. 6; Paragraphs 0035-0036 and 0128-0138).
Regarding the claimed transmittance, Nam’187 teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Nam’187 teaches an electronic device meeting the claimed limitations, and Nam’187 anticipates the claimed characteristics.
Regarding claim 3, Nam’187 in view of Park teaches the electronic device of claim 2, as above.
Nam’187 further teaches that the optical substrate further comprises a first color conversion layer (143, 300, 220) in the first color conversion region (See e.g. Fig. 6; Paragraphs 0118-0138).
Regarding claim 14, Nam’187 in view of Park teaches the electronic device of claim 13, as above.
Nam’187 further teaches that the optical region further comprises a second color conversion region (See e.g. Fig. 6; Paragraphs 0035-0036 and 0128-0138), wherein a transmittance of the second color conversion region in the wavelength range from 610nm to 650nm is ranged from 37% to 52% (See e.g. Fig. 6; Paragraphs 0035-0036 and 0128-0138).
Regarding the claimed transmittance, Nam’187 teaches an electronic device have the claimed structure, with the plurality of polarizing wires having a structure identical to the one disclosed and claimed. Furthermore, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01. As such, Nam’187 teaches an electronic device meeting the claimed limitations, and Nam’187 anticipates the claimed characteristics.
Regarding claim 15, Nam’187 in view of Park teaches the electronic device of claim 14, as above.
Nam’187 further teaches that the optical substrate further comprises a second color conversion layer (143, 300) in the second color conversion region (See e.g. Fig. 6; Paragraphs 0118-0138).
Regarding claims 10 and 17, Nam’187 in view of Park teaches the electronic device of claims 1 and 13, respectively, as above.
Nam’187 further teaches that a second ratio of a width (WD) of one of the plurality of polarizing wires to a thickness (H) of the one of the plurality of polarizing wires is ranged from 0.06 to 10 (Paragraph 0035).
Regarding claims 11 and 18, Nam’187 in view of Park teaches the electronic device of claims 1 and 13, respectively, as above.
Nam’187 further teaches that the base substrate further comprises a plurality of light emitting units (700), and the plurality of polarizing wires overlap the plurality of light emitting units (See e.g. Fig. 6; Paragraph 0118).
Regarding claims 12 and 19, Nam’187 in view of Park teaches the electronic device of claims 1 and 13, respectively, as above.
Nam’187 further teaches that the base substrate (100) further comprises a black matrix (147) enclosing a plurality of apertures (143), and the plurality of polarizing wires overlap the plurality of apertures (See e.g. Fig. 6; Paragraphs 0118-0121 and 0128-0129).
Regarding claim 20, Nam’187 in view of Park teaches the electronic device of claim 1, as above.
Nam’187 further teaches that the optical substrate (200, 500) further comprises a substrate (210) and a color conversion layer (300), and the plurality of polarizing wires (220) is disposed between the substrate and the color conversion layer (See e.g. Fig. 6; Paragraphs 0118-0138).

Response to Arguments
Applicant's arguments, see pages 11-14, filed 12/28/2020, regarding the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Regarding claims 1 and 13, Applicant argues that the limitations “a transmittance of the optical region in a wavelength range from 510nm to 550nm is ranged from 34% to 57%” and “a transmittance of the optical region in a wavelength range from 610nm to 650nm is ranged from 37% to 57%” are clear because “the transmittance of the optical region 104R may be mainly dominated by the design of the polarizing wires 106A.” However, Examiner respectfully disagrees.
Specifically, as detailed previously and above, it is unclear if a specific material, structure, or element must be present in the optical region to perform the function of transmitting light in the claimed ranges. Furthermore, it is unclear if the polarizing wires provide the claimed transmittance, and Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (emphasis added) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
There is no detail in the claims to suggest that a specific structure of the polarizing wires results in the claimed function. Moreover, it is unclear what structure is required to achieve such a function (i.e. a specific spacing of wires, a specific thickness of wires, a specific material of wires, etc.). As such, the claims encompass any and all possible ways of achieving the claimed function, and the metes and bounds of the claims are not clear.
Regarding claims 2 and 14, Applicant argues that the limitations  “the optical region further comprising a first color conversion region, wherein a transmittance of the first color conversion region in the wavelength range from 510nm to 550nm is ranged from 34% to 52%” and “the optical region further comprising a second color conversion region, wherein a transmittance of the second color conversion region in the wavelength range from 610nm to 650nm is ranged from 37% to 52%” are clear because they are merely narrowing the range of the independent claims instead of requiring a further structure. However, Examiner respectfully disagrees.
Specifically, it is unclear from the claims that the structure of claims 2 and 14 is intended to be narrowing the limitation of the independent claims. That is, it is unclear whether the claims are intended to require a further structure as a “first” or “second” color conversion region, or if the claims are merely narrowing the range of the independent claims. 
Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (emphasis added) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Regarding claims 3 and 15, Applicant argues that the specification details additional structures that can be construed as the color conversion layer and thus the limitations are clear. However, Examiner respectfully disagrees.
Examiner maintains that it is unclear what structure is required to be a “color conversion layer,” as the structure already recited in the independent claims has a specific transmittance that could read on a “color conversion layer.” Thus, it is unclear if an additional structure should be required. Moreover, it is unclear what structure would read on a “color conversion layer,” as any layer provided in a color conversion region would reasonably read on the claimed limitation.
Regarding claim 5, Applicant argues that the limitation “the optical region further comprising a first color conversion region and a second color conversion region, wherein a transmittance of the first color conversion region in the wavelength range from 510nm to 550nm is ranged from 34% to 52%, and a transmittance of the second color conversion region in a wavelength range from 610nm to 650nm is ranged from 37% to 52%” is clear because the device can be used for laser light with a wavelength range of 510 nm to 550 nm. However, Examiner respectfully disagrees.

Applicant’s arguments, see pages 15-19, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 102 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Nam’187 or Nam, as necessitated by Applicant’s amendments and detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896